Citation Nr: 1136281	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran and his spouse presented testimony before the undersigned Acting Veterans Law Judge.  A transcript of the record has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (1) a low back disability and (2) peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1957 rating decision, the RO denied service connection for a low back disability, determining that the Veteran had a back disability that was developmental in nature (spina bifida occulta) and not a disability under the law.  He did not appeal the decision.  

2.  The evidence associated with the claims file since the January 1957 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The January 1957 rating decision, denying service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the January 1957 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

II. Petition to Reopen

In a January 1957 rating decision, the RO denied the Veteran's original claim for entitlement to service connection for a low back disability, noting that the Veteran had a back condition that was developmental in nature and a not a disability under the law (the Veteran had been diagnosed with spina bifida occulta).  At that time, the evidence consisted of service treatment records, the Veteran's application for compensation benefits, a January 1957 VA x-ray report showing a diagnosis of spina bifida occulta, and a January 1987 VA examination report showing the examiner concluded there was no orthopedic pathology.

VA notified the Veteran of this decision that same month and informed the Veteran that he could appeal the decision to the Administrator of Veterans Affairs.  The Veteran did not appeal the decision.  Therefore, the January 1957 rating decision became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The Veteran's petition to reopen the previously-denied claim for service connection for a low back disability was received by VA in January 2008.

"New" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Because the basis of the prior final denial in January 1957 was that the evidence failed to show that the Veteran had a back disability for which service connection could be granted, in this case, the new and material evidence must tend to show that the Veteran has a low back disability and that such disability is related to service.  

In connection with the petition to reopen the claim, VA has received private medical records showing that the Veteran has been diagnosed with a low back disability.  Additionally, in a May 2011 letter, a private physician opined that the current disability was related to service.  The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  The evidence also relates to a low back disability that can be service connected and a medical professional has attributed the Veteran's post-service low back disability to service, which relate to facts that may provide a reasonable possibility of substantiating the Veteran's claim, specifically, this evidence bears directly and substantially upon the specific matter under consideration and must be considered in order to decide the merits of the claim.

Accordingly, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, the Veteran's previously-denied claim is reopened.


REMAND

The Board finds that additional development is needed.  At the April 2011 hearing before the Board, the Veteran testified he was awarded Social Security Administration disability benefits back in 1982.  An attempt to obtain these records must be made before the Board can make a decision.

Additionally, in reading through the claims file, there are additional, relevant outstanding medical records.  For example, in a February 1990 private clinical record, the Veteran reported he had had chronic low back pain for years and had been seen at the pain clinic at the University of Virginia.  An attempt to obtain the records from the University of Virginia pain clinic should be made.

In the February 1990 medical records, the Veteran also reported having undergone back surgery in 1961, possibly a spinal fusion.  An attempt to obtain the medical records pertaining to that surgery should be made.

In a March 2009 letter, Dr. R. E. Lanford stated he had treated the Veteran since 1985.  None of Dr. Lanford's treatment records are in the claims file.  Strangely, the Veteran did not inform VA of, nor provide VA permission to obtain, these records.  

The Veteran has indicated that Dr. B. Mathern has treated him for his back condition from 2006 to the present.  The Veteran provided this information in 2008.  Of record are only three medical records from Dr. Mathern, dated in September 2004, January 2005, and January 2006.  In the September 2004 record, Dr. Mathern noted the Veteran was there for follow-up and that the Veteran continued to have difficulties.  This would imply that Dr. Mathern had seen the Veteran prior to September 2004.  In 2008, the Veteran claimed he was still seeing Dr. Mathern, which would imply there is medical evidence since January 2006.  Thus, the Board finds another request to obtain Dr. Mathern's medical records prior to September 2004 and from January 2006 to the present should be made.  

In a May 2011 letter, Dr. Fiore stated he had been treating the Veteran for an extended period of time and implied he was still treating the Veteran.  Currently, medical records from Dr. Fiore dated from 2004 to 2009 are of record.  The Board will request that VA obtain medical records from January 2009 to the present.  

The Veteran will need to give VA permission to obtain the above-discussed records.  

The claim for entitlement to service connection for peripheral neuropathy of the lower extremities is held in abeyance, as it is inextricably intertwined with the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).

The Board is ordering a VA examination.  Below is a factual background for the examiner to review in connection with the review of the claims file and examination of the Veteran.  VA must provide this factual background to the VA examiner prior to the scheduled VA examination.

Factual Background for VA Examiner

All records cited below are tabbed on the left side in the four volumes comprising the Veteran's claims file.  The Board has labeled each volume with 1, 2, 3 and 4.  The numerical month and year have been written on the tabs and will coincide with the evidence discussed below.  The Board requests that the examiner review the entire claims file, but is citing to these records to ensure h/she has a full understanding of the past medical history involving the Veteran's lumbar spine.

The Veteran served on active duty from November 1954 to November 1956.  

The service treatment records show that, at service entrance in June 1954, clinical evaluation of the spine and other musculoskeletal system was normal.  A September 1956 Report of Medical Examination shows that clinical evaluation of the spine and other musculoskeletal system was normal.  See medical records in envelop with red tie in Volume 1.  In November 1956, the Veteran signed a document attesting to the fact that his physical condition had not changed since the September 1956 examination.  See white tab on left side of claims file in Volume 1.

In November 1956, right after service separation, the Veteran submitted a claim for VA compensation benefits for a back injury, which he stated occurred in August or September 1955.  See orange tab on left side of claims file in Volume 1.

The Veteran underwent a VA examination in January 1957.  An x-ray report shows mild rotatory scoliosis in the lumbar spine and increase in the lordotic curvature.  A spina bifida of L5 of the first sacral segment was seen.  The examiner stated there might possibly be a minimal spondylolisthesis of L5-S1; however, a spot lateral view of this area was suggested for better visualization.  He stated a lateral view suggested a possible defect in the interarticular processes of L5, but noted it was not certain.  Oblique views of L5 were also suggested.  See yellow tab on left side of claims file in Volume 1.  The VA examination report reflects that the Veteran reported he had sprained his back in 1955 when he was loading ammunition in Germany.  On examination, there was no spasm and the Veteran was able to forward flex to six inches from the toes.  Right and left flexion was normal.  Hyperextension was normal.  The examiner concluded there was no orthopedic pathology.  See yellow tab on left side of claims file in Volume 1.  This examination was conducted one year and four months after the alleged injury.

A February 1990 private medical record shows that the Veteran was admitted to a hospital to undergo back surgery.  Under history of present illness, the record reflects that the Veteran had had low back pain since "12/90."  It is clear from other medical records around that time that the examiner meant to write "12/89," as other records from that time period show that date.  The Veteran's low back pain began when he turned his neck "while repairing something."  The examiner wrote the Veteran had been involved in an automobile accident in 1964.  He underwent an "ACD" (anterior cervical discectomy) in 1967.  He stated the Veteran had had back surgery in 1961 (no other facts are provided for this report of history).  Physical examination revealed left leg atrophy.  Deep tendon reflexes in the right ankle and bilateral knee were absent.  The Veteran had left foot drop and weakness.  He was diagnosed with lumbar radiculopathy on the left, rupture of L5-S1 and L4-L5 discs, and spondylolysis of L5.  See green tab on left side of claims file in Volume 2.

A February 1990 electromyography (EMG) showed mild neuropathy and "acute left L5 radiculopathy."  See green tab on left side of claims file in Volume 2.

A February 1990 clinical record provides a more detailed description of the December 1989 incident.  The Veteran had reached up to adjust a vent when he noted the sudden onset of pain in the low back, associated with pain radiating down the left lateral leg and thigh with electrical shocks into this region.  It was noted he had had chronic low back pain for years and had been seen at the pain clinic at the University of Virginia.  See green tab on left side of claims file in Volume 2.

A bone scan, x-ray, lumbar myelogram, CT scan, and MRI were done at that time (February 1990), and the reports are in the claims file.  See green tabs on left side of claims file in Volume 2.

A separate February 1990 record shows a past medical history of undergoing a spinal fusion.  The date is unclear but, if it is consistent with the other February 1990 medical records, then it would be 1961.  See green tab on left side of claims file in Volume 3.  At this time, there are no medical records addressing the 1961 surgery.

A January 1991 private medical record reveals that the Veteran underwent back surgery.  The examiner noted that the Veteran underwent a foraminectomy, excision, and fusion of L4-L5 in March 1990 and that the Veteran had undergone back surgery previously in 1961.  See green tabs on left side of claims file in Volume 3.

An April 1995 private hospitalization record reveals that the Veteran reported a long history of back pain.  The examiner noted, "This gentleman states that he was disabled in an automobile accident in 1981 in Irvington, New Jersey[,] when he injured his low back.  He was a police officer at the time.  Since then, he has enjoyed bicycle riding, traveling up to 40 miles per trip with his wife riding along in addition."  The Veteran described falling off the bicycle in December 1994, but was able to get back on his bicycle and resume his ride.  After that, he reported his back pain began to worsen.  See green tab on left side of claims file in Volume 2.

An April 1995 private hospitalization summary report shows that the Veteran had had right leg and back pain, and other pains.  The examiner stated the Veteran had been in an automobile accident in 1989 and underwent surgery in March 1990.  (That appears to be an inaccurate history, as the December 1989 incident involved something that happened in the Veteran's house.)  See green tab on left side of claims file in Volume 2.

A different April 1995 hospitalization record reflects a history of the Veteran having had an automobile accident in 1991.  The examiner noted that the Veteran had undergone a second surgery in January 1991.  He described the Veteran as being "very active" and added that the Veteran had told him "he has been riding a bicycle quite aggressively until the present illness.  He stated to me that he at times can go on the bicycle for 40 miles."  See green tab on left side of claims file in Volume 2.

Another April 1995 private hospitalization record shows that the Veteran reported he had undergone two lumbar laminectomies.  See green tab on left side of claims file in Volume 2.

A bone scan, x-ray, CT scan, and MRI were done at that time (April 1995), and the reports are in the claims file.  See green tabs on left side of claims file in Volume 2.

A January 1999 private medical record shows that the Veteran was seen for severe back pain and left leg pain.  The examiner noted the Veteran had undergone a laminectomy in 1990 and a second operation (the examiner stated later in 1990, but it appears he meant the January 1991 surgery).  The examiner stated the present difficulties started in September 1998.  He noted, "This patient, in spite of his back problems, has been extremely active. . . .  He rides on for miles.  He is also a very avid bowler.  He has had several falls in 1998."  The examiner reported the falls and how on the third fall, the Veteran was seen in the emergency room.  The Veteran underwent complete foraminectomies of L3-L4 and L4-L5.  See green tabs on left side of claims file in Volume 1.

In a March 2009 letter, Dr. R. Lanford reported that the Veteran had been his patient since 1985 and had undergone back surgery three times.  He stated the Veteran had experienced foot drop and severe peripheral neuropathy since he had known him and that this had all been problematic for him since he suffered a severe spinal injury in the U.S. Army in 1956.  See green tabs on left side of claims file in Volume 4.  

An August 2009 private medical record shows that the Veteran reported he was a police officer for 13 years until he had a neck fracture on the job.  The examiner wrote, "In 1964, he was a passenger in [motor vehicle accident with loss of consciousness] 'for days'."  See green tabs on left side of claims file in Volume 4.  

In a May 2011 letter from Dr. S. Fiore, he reported he had been treating the Veteran for an extended period of time.  He stated that the injury the Veteran had in service "left him severely disabled over the years with severe back pain and bilateral foot drop."  Dr. Fiore added that the examiners in service "found significant pathology in his back" but that the Veteran elected to continue in the service and live with the pain.  He noted the Veteran had back surgery in 1990, 1991, 1998, and 2009, which were all related to his service-connected injury.  The Board notes that there is no evidence to support the Veteran's allegation that he could have been given a medical discharge due to his back during service.  In fact, the Board rejects this fact, and the examiner is to not consider it when rendering the requested opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain records from the Social Security Administration pertaining to the award of disability benefits back in 1982, to include the Veteran's application for benefits, the medical records relied upon in awarding the disability benefits, and any adjudicative actions.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

If the Veteran has evidence in his possession relating to his award of Social Security Administration disability benefits, he must submit that evidence.

2.  Send a letter to the Veteran and his representative and inform him that VA is attempting to obtain relevant medical records pertaining to his claim for entitlement to service connection for a low back disability.  Inform the Veteran that he should provide VA with permission to obtain the following records: (i) the medical records pertaining to the 1961 back surgery; (ii) Dr. Randolph E. Lanford's treatment records from 1985 to the present; (iii) records from the pain clinic at the University of Virginia prior to February 1990; (iv) Dr. Bruce Mathern's medical records prior to September 2004 and from January 2006 to the present; and (v) Dr. Steven Fiore's medical records from January 2009 to the present.  

If there are other relevant records that VA should obtain, the Veteran should inform VA of such records and provide permission to obtain them.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

If the Veteran has evidence in his possession pertaining to motor vehicle accident that occurred in 1981 where he injured his low back in Irvington, New Jersey, he can submit the records himself.  The Veteran must also provide VA permission to obtain records if he can provide the name of the hospital(s) that treated him following the accident.  

If the Veteran has evidence in his possession regarding the basis for his retirement as a police officer, he must submit that evidence.  The Veteran should also provide VA permission to obtain records from the police department from which he retired.

The Veteran is informed that VA law states the following: "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. . . .  [T]he claimant must authorize the release of existing records. . . ."  38 C.F.R. § 3.159(c)(1)(i) & (ii) (2010).  

3.  Conduct any additional development deemed warranted.

5.  After completion of 1, 2, and 3 above, to the extent possible, schedule the Veteran for a VA examination preferably by an orthopedic specialist.  The entire claims file, to include a complete copy of the factual background provided above must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions and testimony.  All appropriate tests and studies (to include x-rays and neurological studies, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should be told the following: While the Board has laid out relevant facts, it requests that you review the claims file.  VA medical records are tabbed in yellow.  Private medical records are tabbed in green.  The Board has requested additional medical records, and thus there may be additional records in Volume 4 that have been associated with the claims file.  One of the requested records is from a physician who claims to have treated the Veteran since 1985, and thus those records would be particularly relevant, as none of the medical records dated prior to 2009 (except the January 1957 VA examination report) address an in-service low back injury.

After examining the Veteran and reviewing the factual background provided by the Board and the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to the following questions:

(i)  Did the Veteran's spina bifida occulta undebatably exist prior to the Veteran's entrance into service in November 1954?  Please provide a rationale for the opinion.

(ii)  If the answer to (i) is yes, was spina bifida occulta permanently aggravated (worsened) beyond the natural progress of the disease process during service from November 1954 to November 1956?  Please provide a rationale for the opinion, which includes addressing the January 1957 x-ray report and the clinical findings in the January 1957 VA examination report.
   
(iii)  If the answer to (i) is no, is at least as likely as not (50 percent or greater probability) that such disorder was incurred during the Veteran's period of service from November 1954 to November 1956?  Please provide a rationale for the opinion, which includes addressing the January 1957 x-ray report and the clinical findings in the January 1957 VA examination report.  
   
(iv)  As to a low back disability(ies) other than spina bifida occulta, is at least as likely as not (50 percent or greater probability) that such disability(ies) (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty; (2) was arthrits manifested to a compensable degree within one year of the Veteran's discharge from active duty on November 2, 1956; or (3) was caused by an intervening event after service, such as, a motor vehicle accident?  The Board will reiterate that it rejects the Veteran's allegation that he was offered a medical discharge following a low back injury in service.  Please provide a rationale for the opinion(s).   

The examiner should clearly outline the rationale for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims of entitlement to service connection for a low back disability and for peripheral neuropathy of the lower extremities.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


